Citation Nr: 0625009	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  04-06 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for gout.

3.  Whether a June 28, 2002 rating decision, which assigned a 
single 10 percent rating rather than separate compensable 
evaluations for each ear for tinnitus, should be revised or 
reversed due to clear and unmistakable error.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from January 1968 to November 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.

In May 2004, the veteran and his representative withdrew 
requests for a local hearing before the RO and a hearing 
before a Veterans Law Judge of the Board. 

The United States Court of Appeals for Veterans Claims (CAVC) 
issued a decision in Smith v. Nicholson, 19 Vet. App. 63 
(2005) that reversed a decision of the Board that concluded 
that no more than a single 10 percent disability evaluation 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral, under pre-June 13, 2003 regulations.  
VA disagreed with the Court's decision in Smith and appealed 
this decision to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, the 
Secretary of VA imposed a stay at the Board on the 
adjudication of tinnitus claims affected by Smith.  The 
specific claims affected by the stay included the issue as 
presented in the instant appeal where a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought on the basis of clear and unmistakable 
error (CUE).  On June 19, 2006, the Federal Circuit issued a 
decision in the appeal of Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  Accordingly, by Memorandum dated in July 
2006, the Secretary of VA lifted the stay.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  There is satisfactory evidence that the veteran sustained 
an injury to his back during a combat-related incident, which 
is consistent with the circumstances, conditions, or 
hardships of his service, but there is clear and convincing 
evidence that rebuts the presumption of service connection as 
the competent medical evidence of record shows that the back 
injury left no chronic residuals as the currently diagnosed 
back disorder is not related to the in-service back injury.  

3.  There is competent medical opinion evidence of record 
that shows that the veteran's currently diagnosed gout is not 
related to an incident of his service, and this opinion, when 
associated with the remaining evidence that is largely 
unfavorable, clearly and convincingly rebuts the presumption 
of service connection.  

4.  In a June 28, 2002 rating decision, the RO granted 
service connection for tinnitus and assigned a single 10 
percent disability evaluation; the veteran did not appeal the 
decision.

5.  The RO's assignment of a single 10 percent disability 
evaluation for tinnitus in the June 28, 2002 rating decision 
was in accordance with the VA regulation in effect at that 
time.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R.    §§ 3.159, 3.303, 
3.304(d) (2005).  

2.  Gout was not incurred in or aggravated during active 
service.  38 U.S.C.A.       §§ 1110, 1154(b), 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.304(d) 
(2005).  

3.  The June 28, 2002 RO rating decision is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 3.160(d), 
20.201, 20.302 (2001).

4.  The June 28, 2002 RO rating decision does not contain 
clear and unmistakable error.  38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2001); 38 C.F.R. § 3.105(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The Board notes that the VCAA is not applicable to motions 
for revision of an RO decision on the grounds of CUE.  
Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).  As for 
the claims for service connection, in regard to VA's enhanced 
duty to notify under the VCAA, the Board notes that in 
correspondence dated in December 2002, the RO advised the 
veteran of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claims, including which portion of 
the information and evidence necessary to substantiate the 
claims was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  
Quartuccio, 16 Vet. App. at 187.  The December 2002 VCAA 
notice advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  

The Board acknowledges that the December 2002 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claims or something to the effect that the veteran give VA 
everything he had that pertained to his claims.  38 C.F.R. 
§ 3.159(b)(1) (2005).  
A complying notice, however, need not necessarily use the 
exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the regulation.  
The RO asked the veteran for all the information and evidence 
necessary to substantiate his claims-that is, evidence of 
the type that should be considered by VA in assessing his 
claims.  A generalized request for any other evidence 
pertaining to the claims would have been superfluous and 
unlikely to lead to the submission of additional pertinent 
evidence.  Therefore, it can be concluded, based on the 
particular facts and circumstances of the case, the omission 
of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice did not 
harm the veteran, and it would be legally proper to render a 
decision in the case without further notice under the 
regulation.  

During the course of this appeal, the CAVC issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the instant appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (providing that where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In this 
regard, as the Board concludes below that service connection 
is not warranted, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the May 2003 
rating decision, January 2004 Statement of the Case (SOC) 
issued by a Decision Review Officer (DRO), and April 2004 
Supplemental Statement of the Case (SSOC), which included a 
discussion of the facts of the claims, notification of the 
bases of the decisions, and a summary of the evidence used to 
reach those decisions.  The January 2004 SOC provided the 
veteran with notice of all the laws and regulations pertinent 
to his claims, including the law and implementing regulations 
of the VCAA.  The Board concludes that there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records.  The RO's 
attempts on two occasions to obtain private treatment records 
identified by the veteran from Dr. D.L.H. were unsuccessful.  
The veteran, however, submitted the identified records from 
D.L.H. to the RO in June 2003.  The RO obtained VA treatment 
records from Sioux Falls VA Medical Center.  Lastly, the RO 
afforded the veteran a VA examination and obtained nexus 
medical opinions on the etiology of the claimed disorders in 
September 2003.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal that needs 
to be obtained.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claims.  Accordingly, 
the Board will proceed with appellate review.     


II.	Service Connection- Evidence

The service medical records show that in January 1970, the 
veteran sustained a perforation of the right tympanic 
membrane when a rocket propelled grenade exploded near him 
during an ambush.  Subsequent record entries indicated that 
this incident occurred in the Republic of Vietnam.  A June 
1970 record entry showed that the veteran was seen for a 
history of shrapnel wounds and puncture wound to the right 
knee during Vietnam with current complaints of residual 
stiffness.  The October 1970 separation examination report 
showed that the veteran's spine was clinically evaluated as 
normal.  No back disorder or gout was identified at the 
examination.  The Report of Medical History noted no back or 
gout complaints.
[The claims file shows that service connection was 
established for wounds the veteran sustained to his right 
tympanic membrane and right knee in Vietnam.]

The DD Form 214 shows that the veteran was awarded the 
National Defense Service Medal, Vietnam Service Medal with 
four Bronze Service Stars, Republic of Vietnam Campaign 
Medal, and the Sharpshooter (Rifle) badge.  He served in the 
Republic of Vietnam from September 1968 to January 1970.

The December 1970, February 1976, August 1982, and 
November/December 1986   VA examination reports and VA 
treatment records dated in August 1971, note no complaints or 
findings referable to a back disorder or gout.

VA treatment records dated from April 2002 to December 2002 
show that the veteran was followed for back pain and gout.   

In a January 2003 statement, as support for the veteran's 
contention that he sustained a back injury in service, he 
described the incident in which his detail was subjected to 
intense rocket propelled grenades and small arms fire in 
January 1970.  The veteran did not specifically indicate how 
he injured his back during this incident.  The veteran also 
described the incident in which he sustained an injury to his 
right knee.  He noted that he was treated in service for knee 
pain and swelling that he characterized as gout.  

Dakota Orthopedics, Ltd records dated from April 1992 to 
August 2002, show that an April 1992 myelogram/computerized 
tomography (CT) scan of the lumbar spine revealed the 
following:  mild degenerative arthrosis of the lumbar spine; 
abnormalities at the L5-S1 level indicative of posterior disc 
herniation centrally and laterally on the left side; mild 
asymmetrical posterior bulging of the annulus fibrosis at the 
L4-L5 level; mild diffuse bulging of the annulus fibrosis at 
the L3-L4 level; and mild posterior bulging of the annulus 
fibrosis at the L2-L3 level.  An April 1992 record entry is 
significant for noting that the veteran reported that his 
pain began about March 20, 1992.  Dr. D.L.H. indicated that 
the veteran related that he thought he was doing a lot of 
bending at work at the Post Office after which he noticed 
some stiffness in his back and later on he developed rather 
severe pain in his left leg.  Dr. D.L.H. discussed the April 
1992 myelogram/CT scan findings in a May 1992 record entry.  

In an April 1995 record, Dr. D.L.H. noted that the current 
diagnosis was central disc rupture at L3-4 with substantial 
spinal stenosis at that level and mild instability.  Dr. 
D.L.H. indicated that these findings were consistent with the 
veteran's complaints and consistent with the examination.  
Dr. D.L.H. maintained that the rupture was an entirely new 
problem that was not present in 1992.  Dr. D.L.H. related 
that it was his opinion that the finding should be considered 
a new injury and not an aggravation of a previously existing 
problem.  Dr. D.L.H. asserted that the "specific activity 
and marked increased flexion, twisting movements, unloading 
the pallet," seemed the approximate cause of this problem 
that occurred five months prior.  Dr. D.L.H. concluded that 
the rupture was an entirely new injury and unrelated to the 
original injury the veteran sustained in 1992.  A June 1998 
record entry showed that the veteran's complaints now 
included pain in the thoracic spine.  Dr. D.L.H. reported 
that radiographs revealed degenerative disks in the thoracic 
region.  A September 1999 record noted a new disk rupture at 
L5-S1 for which the veteran underwent a microdiscectomy.  An 
August 2000 record showed that Dr. D.L.H. believed that the 
rupture at L5-S1 was a new aggravation of an old problem 
caused by the veteran's move from an old building to a new 
building, which involved excessive activity.  Subsequent 
records note a diagnosis of multilevel degenerative disc 
disease with osteoarthritic involvement of the back.  

VA treatment records dated from March 2002 to September 2003 
show that the veteran was followed for thoracic back pain.  A 
June 2002 record noted that a CT scan of the thoracic spine 
showed no abnormal findings. 

The September 2003 VA examination report shows that the 
examiner reviewed the claims file and the veteran's 
"computerized medical record."  The examiner noted that it 
was not clear exactly when the veteran was diagnosed with 
gout.  The veteran reported that he suffered a puncture wound 
to his "left" knee from a picket while in Vietnam.  He 
described that the next day his knee was swollen, warm, and 
red, that he was hospitalized in a field hospital for one 
week, and that he was treated with antibiotics.  When 
questioned, he responded that he felt that he had gout in 
service because "it [felt] the same as it [did] when he 
ha[d] gout."  The examiner noted that she was unable to find 
any notations in the veteran's service medical records, but 
she asserted that this would not be unusual given he was in 
Vietnam at that time.  The veteran reported that in the early 
1980s his left foot would swell up and get sore and this was 
when he was told by civilian doctors that he had gout.  
Initial treatment was of no help.  He maintained that 
eventually the symptoms would resolve on their own, but would 
often take two to three months.  The examiner noted that it 
did not sound like the veteran had ever had "an 
arthrocentesis and actually had crystal proven gout."  The 
veteran indicated that he had been on allopurinol for about 
the last five years.  He reported that he got attacks of gout 
approximately two times per year; it mainly involved the big 
toe on the left foot but he had had it in both of his knees 
and ankles.  He indicated that he was last treated for gout 
in August 2003 and that his symptoms now improved within two 
to three days.  

The examiner noted that the veteran had degenerative disc 
disease of the lumbosacral spine and mild degenerative 
arthritis of the thoracic spine.  The examiner indicated that 
an October 2001 CT scan of the thoracic spine revealed some 
kyphosis and some changes suggestive of osteoporosis.  The 
examiner indicated that the veteran described an exploded 
landmine incident in which he sustained a ruptured ear drum 
and shrapnel wounds to his knee.  The veteran reported that 
the explosion threw him and he landed face down.  He denied 
that he received any specific treatment for his back.  With 
regard to his thoracic spine, he reported that he had had 
pain in his thoracic spine for many years.  

The examiner noted that there was nothing in the veteran's 
service medical records regarding treatment for back pain, 
including no notations on his separation physical regarding 
chronic back pain or treatment for the same.  The examiner 
reported that she reviewed Dr. D.L.H.'s records.  The 
examiner indicated that it appeared that Dr. D.L.H. believed 
that the veteran's back pain was related to work he performed 
at the Post Office.  The examiner noted that the veteran now 
claimed that his back pain had been ongoing since his 
discharge from service.  The veteran acknowledged that he 
received workman's compensation coverage for his back.  He 
denied any  injuries to his back other than the one he 
claimed occurred in service.  The examiner noted however that 
Dr. D.L.H.'s records implied that the veteran injured his 
back while working at the Post Office.  The veteran underwent 
a physical examination.  The examiner diagnosed gout, 
degenerative arthritis of the thoracic spine, and 
degenerative disc disease of the lumbosacral spine.   

The examiner noted that it was her opinion that the veteran's 
gout was less likely than not due to his military service.  
The examiner reiterated that the veteran described a combat-
related incident in which his left knee swelled up.  The 
examiner maintained that the described swelling was more 
consistent with an infectious etiology as it occurred after a 
puncture wound to the veteran's knee and he was treated with 
antibiotics.  The examiner added that it would also be 
"extremely unusual" to have gout at age 20 or 21. 

The examiner noted that it was her opinion that the veteran's 
thoracic spine pain was less likely than not due to the 
traumatic injury that occurred in Vietnam.  The examiner 
indicated that her opinion was based on the fact that the 
veteran had plain films of his thoracic spine in 1998 that 
did not show any evidence of a compression fracture.  Also, 
the examiner maintained that the 2001 CT scan of the 
veteran's lower thoracic spine was normal.  The examiner 
noted that these studies were done at least 20 years after 
the veteran's initial injury and should have been abnormal if 
he had sustained a significant traumatic injury to his 
thoracic spine while in Vietnam.

Lastly, the examiner noted that it was her opinion that the 
veteran's degenerative disc disease of his lumbosacral spine 
was less likely than not due to the traumatic incident in 
Vietnam.  The examiner indicated that her opinion was based 
on the fact that the history regarding the injuries to the 
veteran's back was inconsistent.  The examiner explained that 
Dr. D.L.H.'s records would seem to imply that the veteran's 
back disorder was work-related, i.e., secondary to his job at 
the Post Office.  The examiner noted that the veteran was not 
seen for back pain while in the military and he did not 
complain of any back pain on his separation physical.  The 
examiner reasoned that the veteran seemed to have developed 
most of his symptoms in 1992, which would be 20 years after 
his military service.  The examiner concluded by noting that 
while the veteran's history was deemed credible that he 
injured his back in Vietnam, there was insufficient evidence 
to link his current problems to that incident. 


III.	Service Connection- Analysis

Back Disorder

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005). 

The evidence shows that while the veteran was not awarded any 
medals or decorations specific to combat service, the veteran 
did sustain a ruptured ear drum and shrapnel wounds to his 
right knee while 'engaged in combat with the enemy,' at which 
time he maintains that he also sustained an injury to his 
back.  The Board notes that the law provides that 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service even though there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154(b) 
(2002); 38 C.F.R. § 3.304(d) (2005); Collette v. Brown, 82 
F.3d 389 (1996).  Thus, notwithstanding the fact that the 
reported back injury is not documented in the service medical 
records, the veteran's lay testimony coupled with evidence 
that he 'engaged in combat with the enemy' constitute 
satisfactory evidence that in addition to the injury he 
sustained to his right tympanic membrane and right knee, he 
also sustained an injury to his back during the combat-
related incident, which is consistent with the circumstances, 
conditions, or hardships of his service.  Id.  

The medical evidence shows that the veteran is currently 
diagnosed with a back disorder manifested by degenerative 
arthritis of the thoracic spine and degenerative disc disease 
of the lumbosacral spine.  Thus, a current back disability is 
shown by the evidence.  

There, however, is clear and convincing evidence that the 
current back disability is not related to the back injury the 
veteran sustained in service.  The September 2003 VA examiner 
opined that the current back disability is less likely a 
residual of the in-service back injury.  The Board notes that 
the VA examiner's opinion is based on a thorough review of 
the veteran's claims file and examination of the veteran.  
Also, the VA examiner's opinion is supported by a rationale 
and found to be persuasive when considered with the rest of 
the evidence of record that includes compelling evidence 
showing no history and treatment for chronic back pain 
problems until 1992.  The mere fact of an in-service injury 
is not enough.  Rather, there must be a chronic disability 
resulting from that injury.  In the opinion of the VA 
examiner, it is not likely that any chronic disability being 
currently manifested resulted from the in-service back 
injury.  

As for the veteran's opinion on the cause of his current back 
disorder, the Board notes that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Because the veteran is not a medical expert, 
his assertion that a relationship exists between his current 
back disorder and his service cannot constitute competent 
evidence of such a relationship.  Thus, the Board finds the 
VA examiner's opinion dispositive on the medical question of 
whether the veteran's currently diagnosed back disorder is 
related to an incident of his service.  As no chronic 
residuals from the in-service back injury are shown to exist, 
the favorable presumption of service connection reflected in 
the enhanced standard of 38 U.S.C.A. § 1154(b) has been 
clearly and convincingly rebutted.  Accordingly, service 
connection for a back disorder is not warranted.  

Gout

As a preliminary matter, the Board notes that service 
connection has already been established for residuals of an 
injury the veteran sustained to his right knee in a combat-
related incident.  The veteran is competent to report on his 
observation that his knee swelled up at the time of his 
injury in service, but he does not possess the requisite 
medical expertise necessary to make a determination as to 
whether the swelling represents evidence of gout in service.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494-95 
(1992).  The September 2003 VA examiner diagnosed the veteran 
with gout and opined that it was less likely that this 
disease was related to the injury the veteran sustained to 
his right knee in service.  The Board notes that the VA 
examiner's opinion is based on a thorough review of the 
veteran's claims file and examination of the veteran.  Also, 
the VA examiner's opinion is supported by a rationale and 
found to be persuasive when considered with the rest of the 
evidence of record that shows no complaints or findings 
referable to gout until many years after the veteran's 
discharge from service.  No competent countervailing medical 
opinion is of record.  Although the medical opinion described 
the current conditions as "less likely" linked to service, 
that conclusion when associated with the remaining evidence, 
which is also largely unfavorable, clearly and convincingly 
rebuts the presumption of service connection. 


IV.	CUE in June 28, 2002 RO Rating Decision

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority or except on the basis of CUE 
as provided in 38 C.F.R. § 3.105.  38 C.F.R. § 3.104(a) 
(2005).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.201, 20.202, and 20.302(a), (b) (2005).

In a decision dated June 28, 2002, the RO granted service 
connection for tinnitus and assigned an initial rating of 10 
percent under 38 C.F.R. § 4.87, Diagnostic Code 6260 (2001), 
effective December 5, 2001.  (The veteran filed his claim in 
September 2001.)  By letter dated in July 2002, the RO 
notified the veteran of its rating decision and of his 
appellate rights at his address of record.  The veteran did 
not appeal the June 2002 decision.  Thus, the June 2002 
decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 3.160(d), 20.201, 20.302 (2001).

Previous determinations that are final and binding will be 
accepted as correct in the absence of CUE.  38 C.F.R. § 
3.105(a) (2005).

The CAVC has propounded a three-pronged test to determine 
whether CUE was present in a prior determination:  (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question. Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).

The CAVC in Fugo v. Brown, 6 Vet. App. 40, 43 (1993) 
subsequently refined and elaborated on the test set forth in 
Russell, stating that "CUE is a very specific and rare kind 
of 'error.'  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error . . ."  See also Damrel v. Brown, 6 Vet. App. 242, 245 
(1994); Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999) 
(expressly adopting the "manifestly changed the outcome" 
language in Russell).

In the instant appeal, the veteran argues that CUE exists in 
the June 2002 rating decision because the RO did not assign 
separate ratings of 10 percent for each ear for bilateral 
tinnitus.  

The Board finds that the veteran has not raised a valid claim 
of CUE.  The veteran has challenged the RO's application of 
the regulatory provisions in effect at the time of the June 
2002 rating decision.  To determine whether the RO correctly 
applied the law at the time of the June 2002 rating decision, 
the Board must apply the regulation then in effect.  The 
legal criteria in effect at the time of the June 2002 rating 
decision provided that a maximum 10 percent rating is to be 
assigned for recurrent tinnitus.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2001).

As the RO assigned a 10 percent rating for the veteran's 
tinnitus, the Board finds that the conclusion reached by the 
RO in the June 2002 rating decision was in accordance with 
the regulation then in effect.  There is nothing in the 
record that would compel a conclusion, to which reasonable 
minds could not differ, that separate 10 percent ratings for 
each ear was warranted.  Indeed, in Smith v. Nicholson, 19 
Vet. App. 63, 78 (2005), the CAVC held that the pre-June 10, 
1999 and pre-June 13, 2003 versions of Diagnostic Code 6260 
required that VA assign dual 10 percent ratings for 
"bilateral" tinnitus where it was perceived as affecting 
both ears.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006), however, the Federal Circuit concluded that CAVC erred 
in not deferring to VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limits a veteran to a single disability rating for 
tinnitus, regardless of whether the tinnitus is unilateral or 
bilateral.  Thus, the version of Diagnostic Code 6260 in 
effect at the time of the June 2002 rating decision precluded 
an evaluation in excess of a single 10 percent rating for 
tinnitus.  The veteran has not shown an undebatable error in 
the June 2002 rating decision that would manifestly change 
the outcome of the decision.  Consequently, the claim must be 
denied.

      (CONTINUED ON NEXT PAGE)











ORDER

Service connection for a back disorder is denied. 

Service connection for gout is denied. 

The appeal as to whether there was clear and unmistakable 
error in a June 28, 2002 rating decision, which assigned a 
single 10 percent rating rather than separate compensable 
evaluations for each ear for tinnitus, is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


